Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.12 Page 1 of 12




               Exhibit A          Exhibit A
                                   Page 09
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.13 Page 2 of 12




                                  Exhibit A
                                   Page 10
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.14 Page 3 of 12




                                  Exhibit A
                                   Page 11
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.15 Page 4 of 12




                                  Exhibit A
                                   Page 12
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.16 Page 5 of 12




                                  Exhibit A
                                   Page 13
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.17 Page 6 of 12




                                  Exhibit A
                                   Page 14
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.18 Page 7 of 12




                                  Exhibit A
                                   Page 15
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.19 Page 8 of 12




                                  Exhibit A
                                   Page 16
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.20 Page 9 of 12




                                  Exhibit A
                                   Page 17
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.21 Page 10 of 12




                                   Exhibit A
                                    Page 18
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.22 Page 11 of 12




                                   Exhibit A
                                    Page 19
Case 3:19-cv-02489-JLS-AGS Document 1-2 Filed 12/27/19 PageID.23 Page 12 of 12




                                   Exhibit A
                                    Page 20
